Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered April 6, 1995, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. The showup was justified by its close spatial and temporal proximity to the crime (People v Duuvon, 77 NY2d 541, 544-545) and was not rendered unduly suggestive by the simultaneous display of multiple suspects (see, People v Washington, 160 AD2d 205, lv denied 76 NY2d 798).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence and the reasonable inferences to be drawn therefrom established the element of identity.
Defendant forfeited his right to be present at his trial by absconding after being told at a morning session that his trial was to begin that afternoon, and, under those circumstances, the requirement of warnings pursuant to People v Parker (57 NY2d 136) did not apply (People v Sanchez, 65 NY2d 436, 444).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.